Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,747,128 in view of JP-WO2004099874, and further in view of WO2018/015113.
Claim 15:   ‘128 claims (claim 1) a method executed in an exposure apparatus, comprising: obtaining a wafer exposure map, which defines a matrix of exposure fields per wafer and a matrix of chip areas within one exposure field; defining a focus control effective region and a focus control exclusion region, based on the wafer exposure map (C14L37-41); exposing one exposure field of the matrix of exposure field, and the measured focus-leveling data corresponding to chip areas within the focus-control effective region are used in the exposing to control focus-leveling, and the measured focus- leveling data corresponding to chip areas within the focus-control exclusion region are not used in the exposing (C14L64-67). ‘128 does not appear to claim that the exposing one exposure field comprises: measuring focus-leveling data by using a focus-leveling sensors providing a plurality of laser beams arranged in an X direction, while moving the wafer in a Y direction; and exposing a part of the scanning area by an exposing light having a slit shape extending in the X direction by using one or more measured focus-leveling data, while moving the wafer in the Y direction. However, the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu (US 2018/0335688) in view of JP-WO2004099874, and further in view of WO2018/015113.
Claim 15:   Arimatsu teaches (Fig. 2A and corresponding text) a method executed in an exposure apparatus, comprising: obtaining a wafer exposure map, which defines a matrix of exposure fields per wafer and a matrix of chip areas within one exposure field; defining a focus control effective region  (all shots except for unmeasurable shots 27, 27a, see greyed area in Fig. 2A reproduced below) and a focus control exclusion region (part of shots 27, 27a within the boundary of the wafer), based on the wafer exposure map; exposing one exposure field of the matrix of exposure field, and the measured focus-leveling data corresponding to chip areas within the focus-control effective region are used in the exposing to control focus-leveling, and the measured focus- leveling data corresponding to chip areas within the focus-control exclusion region are not used in the exposing (Fig. 2B and associated text teaches that shots 27a are exposed using focus values of the adjacent interior shots). Arimatsu does not appear to disclose that the exposing one exposure field comprises: measuring focus-leveling data by using a focus-leveling sensors providing a plurality of laser beams arranged in an X direction, while moving the wafer in a Y direction; and exposing a part of the scanning area by an exposing light having a slit shape extending in the X direction by using one or more measured focus-leveling data, while moving the wafer in the Y direction. (JP-WO2004099874) teaches the use of elongate sources perpendicular to the scanning direction during exposure (“having pulsed illumination light into a rectangular shape elongated in a direction perpendicular to the scanning direction at the .
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the limitations as detailed with regard to claim 15 above. The prior art does not anticipate or render obvious, alone or in combination defining valid chip areas when an entirety of a given chip area is within a first circular perimeter, the valid chip areas including at least one first chip area an entirety of which is within a second circular perimeter having a smaller diameter than the first circular perimeter, and at least one second chip area which overlaps the second circular perimeter; defining, based on the wafer exposure map, invalid chip areas each of which overlap the first .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/26/2022